Case 17-27767        Doc 34     Filed 04/16/19     Entered 04/16/19 13:42:25          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27767
         Sandra Motton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/16/2017.

         2) The plan was confirmed on 11/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/30/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27767             Doc 34         Filed 04/16/19    Entered 04/16/19 13:42:25                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,729.81
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $4,729.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,602.14
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $212.79
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,814.93

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for     Unsecured      2,501.00       2,350.34         2,350.34           0.00       0.00
 AmeriCash Loans LLC                     Unsecured           0.00      1,825.47         1,825.47           0.00       0.00
 Amy L Gerstein                          Unsecured           0.00           NA               NA            0.00       0.00
 Big Valley Financial                    Unsecured         500.00           NA               NA            0.00       0.00
 Building Blocks Learning Academy        Unsecured         700.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         400.00        420.00           420.00           0.00       0.00
 Commonwealth Edison Company             Unsecured         540.00        610.12           610.12           0.00       0.00
 First Cash Advance - Blue Island        Unsecured      1,000.00            NA               NA            0.00       0.00
 First Investors Servicing Corp          Secured       17,187.00     17,316.37        17,316.37       2,260.84     654.04
 Flex Shopper                            Unsecured      1,300.00            NA               NA            0.00       0.00
 GreenTrust Loans                        Unsecured         150.00           NA               NA            0.00       0.00
 Holy Cross Hospital                     Unsecured         200.91           NA               NA            0.00       0.00
 I C System Inc                          Unsecured         228.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured      1,135.60            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         474.00        474.05           474.05           0.00       0.00
 Kass Management SE                      Unsecured      2,398.50            NA               NA            0.00       0.00
 Loan at Last                            Unsecured         450.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,600.00       1,604.58         1,604.58           0.00       0.00
 PNC Bank                                Unsecured         411.37           NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         155.00        155.11           155.11           0.00       0.00
 Prog Finance LLC                        Unsecured      1,048.92       1,081.00         1,081.00           0.00       0.00
 Quantum3 Group                          Unsecured         265.00        265.22           265.22           0.00       0.00
 Quantum3 Group                          Unsecured         135.00        258.33           258.33           0.00       0.00
 Rapital Capital                         Unsecured         800.00           NA               NA            0.00       0.00
 Regional Acceptance Co                  Unsecured         143.00           NA               NA            0.00       0.00
 Zoca Loans                              Unsecured         705.82           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27767        Doc 34      Filed 04/16/19     Entered 04/16/19 13:42:25             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,316.37          $2,260.84           $654.04
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,316.37          $2,260.84           $654.04

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,044.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,814.93
         Disbursements to Creditors                             $2,914.88

 TOTAL DISBURSEMENTS :                                                                       $4,729.81


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
